Citation Nr: 0740973	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-31 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome, with stomach pain.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire in June 2004 and October 2005.

The veteran's appeal also initially included the issues of 
service connection for headaches, memory loss, heart 
palpitations, and night sweats, but the veteran withdrew 
those claims from appellate status in a November 2005 letter.  

The claims of entitlement to a higher initial evaluation for 
irritable bowel syndrome with stomach pain and service 
connection for a low back disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's claimed depression has been shown to be 
etiologically related to service and, in essence, intertwined 
with his service-connected PTSD.


CONCLUSION OF LAW

Depression was incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The Board has considered this legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In the present case, the Board is aware that the veteran was 
not specifically treated for depression during service.  
However, service connection is in effect for post-traumatic 
stress disorder, and the report of his February 2005 VA 
psychiatric examination, containing an Axis I diagnosis of a 
mood disorder with depressive features, indicates that the 
veteran, a recipient of the Combat Action Ribbon, experienced 
and witnessed events with death and serious injury in 
service, with "no post-military stressors."  Similar 
comments were made in an October 2005 VA examination report.

Notably, the Board observes that neither these examination 
reports nor an earlier report from May 2004 contain any 
commentary clearly distinguishing the etiology of depression 
or any other current mood disorder from PTSD.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (when it is not 
possible to separate the effects of a nonservice-connected 
condition from those of a service-connected condition, 
reasonable doubt should be resolved in the claimant's favor 
with regard to the question of whether certain signs and 
symptoms can be attributed to the service-connected 
condition).  

Overall, the evidence shows that the veteran's claimed 
depression is etiologically related to service and, in 
essence, intertwined with his service-connected PTSD.  
Consequently, service connection is warranted for this 
disorder.  The claim is granted in full.


ORDER

Service connection for depression is granted.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

The Board has reviewed the RO's February 2004 VCAA 
notification letter and finds it deficient in that the 
veteran was not asked to provide any evidence in his 
possession that pertains to the claims, including those 
concerning irritable bowel syndrome and a low back disorder.  
This omission constitutes a procedural defect requiring 
correction prior to a final Board adjudication on these 
claims.  38 C.F.R. § 19.9.

Moreover, the Board finds that a reexamination addressing 
both irritable bowel syndrome and a low back disorder is 
"necessary" under 38 U.S.C.A. § 5103A(d).  The May 2004 VA 
examination report reflects only the veteran's subjective 
complaints of gastrointestinal symptoms and contains no 
commentary from the examiner as to severity, other than the 
diagnosis of irritable bowel syndrome.  The examination 
report also includes no opinion as to the etiology of a 
current low back disorder, despite the fact that the veteran 
is a recipient of the Combat Action Ribbon and thus competent 
to present lay evidence of an in-service injury or disease 
under 38 C.F.R. § 3.304(d).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his irritable bowel syndrome 
and the nature and etiology of his 
claimed low back disorder.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  

As to irritable bowel syndrome, the 
examiner is requested to describe the 
degree of symptomatology, particularly in 
terms of the frequency of abdominal 
distress, diarrhea, and constipation.

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis corresponding to the claimed 
low back disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such disorder is 
etiologically related to the veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claims of 
entitlement to a higher initial 
evaluation for irritable bowel syndrome 
with stomach pain and service connection 
for a low back disorder should be 
readjudicated.  If the determination of 
either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


